Title: [Diary entry: 11 August 1781]
From: Washington, George
To: 

11th. Robt. Morris Esqr. Superintendant of Finance & Richd. Peters Esqr. a Member of the Board of War, arrived at Camp to fix with me the number of Men necessary for the next Campaign and to make the consequent arrangements for their establishment and Support. A Fleet consisting of about 20 Sail, including 2 frigates & one or two prizes, arrived within the harbour of New York with German recruits—to the amount—by Rivington—of 2880 but by other, & better information to abt. 1500 sickly Men.